DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 April 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0227389 to Hinderks (Hinderks hereinafter) in view of US PGPub 2007/0031078 to Hackett (Hackett), US Patent 3,681,628 to Krastchew (Krastchew), JP-2005209791A to Sato (Sato, copy and machine translation previously provided) and US PGPub 2009/0127379 to Lugg (Lugg).
Hinderks teaches a propulsive fan (4642) and an electric machine (4622, 4625), a casing (4652), and a shaft (4654) which extends from inside the casing to outside. Hinderks further teaches a controller (4612) for the electric machine.  Hinderks does not teach a seal disposed on a circumference of the shaft, but does teach bearings (4653) so disposed.  Hackett teaches a bearing assembly for a propulsive jet engine including a labyrinth seal (50) between a casing (14, at 40) and a shaft (16), which is provided to seal a bearing (20, 22) generally and particularly to prevent movement during thrust reversal (paragraph 28).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a labyrinth seal as taught by Hackett to the bearings of Hinderks in order to seal them against working pressure within the apparatus. Hinderks also does not teach the limitation of a pressure sufficiently low as to prevent electrical breakdown within gas in the casing.  Krastchew teaches another electrical machine generally, and particularly teaches that as the machine increases in rating, it is necessary to increase a level of vacuum in the motor casing with a depressurization system (20) in order to retain operational safety of the rotor windings (col. 1, ln. 35-45, see also col. 7, ln. 48-51).  Krastchew accomplishes this by evacuating substantially the entirety of a casing (10).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a casing and depressurization system for the electrical machine of Hinderks and to increase the level of vacuum therein to a level sufficient to prevent arcing and thereby gas breakdown as taught by Krastchew in order to maintain operational safety of the windings.  The previously applied references do not teach the limitation of reaching operational pressure before activating the electric machine.  Sato teaches another depressurization device for an electric motor generally, and particularly teaches operating the electric machine only subsequent to achieving a sufficient vacuum to prevent discharge (paragraph 21: “after the vacuum chamber 19 exceeds a desired value… the stopped stage is operated again”) to prevent damage to the machine.  Therefore, it would have been obvious to one of ordinary skill in the art to depressurize the chamber to the operational pressure before operating the electric machine of Hinderks.  Finally, the previously applied references do not teach on-demand, intermittent operation of an aircraft electric propulsor.  Lugg teaches electric propulsors (paragraphs 39, 41) which are operated on demand to enhance control of an aircraft.  Therefore, it would have been obvious to one of ordinary skill in the art to utilize the propulsors of Hinderks in an on-demand fashion as taught by Lugg in order to enhance the positional control of the aircraft.
Regarding claim 2, Hinderks teaches that the fan may be ducted (paragraph 324).
Regarding claim 8, Hackett teaches a labyrinth seal (50).
Regarding claim 9, Krastchew teaches a vacuum pump (20).
Regarding claim 19, Hinderks teaches an aircraft (Fig. 328).
Regarding claim 20, Sato teaches configuring a controller to intermittently operate an electric machine (paragraph 21).

Claims 3, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinderks  in view of Hackett, Krastchew, Sato and Lugg as applied to claim 1 above, and further in view of http://theflyingengineer.com/flightdeck/pw1100g-gtf/ published by "The Flying Engineer" prior to 14 July 2013 (copy provided, retrieved 3 February 2020).
Regarding claims 3 and 4, Hinderks does not explicitly teach the fan diameters claimed.  However, Hinderks does explicitly envision modifying state of the art gas turbine engines to use an electric machine (paragraph 11).  Therefore the state of the art of gas turbine propulsors indicates the size of engine to which modification might be made. The Flying Engineer article cites to at least the PW 1100G having a diameter of greater than 2m.  As such, it would have been obvious to modify the propulsor of Hinderks to have a fan diameter of at least 2m in order to, for instance, increase thrust to compete with state of the art engines.
Regarding claim 7, Hinderks does not explicitly teach any maximum tip speed.  The Flying Engineer teaches that supersonic tip speeds result in increased noise levels ("chainsaw noise").  Accordingly, it would have been obvious to those of skill in the art to limit the fan tip speed to Mach 1 (i.e. 343 m/s as claimed) in order to prevent chainsaw noise.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinderks, Hackett, Krastchew, Sato and Lugg as applied to claim 1 above, and further in view of US PGPub 2003/0152459 to Gliebe (Gliebe).
Regarding claims 5 and 6, Hinderks does not teach any particular fan tip pressure ratio.  Gliebe teaches that tip pressure ratio is associated with fan noise levels (paragraph 6), and in particular that reducing tip pressure ratio is associated with lowering noise levels.  Therefore it would have been obvious to one of ordinary skill in the art to optimize (in this case to minimize) the fan tip pressure ratio in order to minimize noise as a matter of routine optimization of a known result effective variable (MPEP 2144.05).

Claims 10-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinderks in view of Hackett Krastchew, Sato and Lugg as applied to claim 9 above, and further in view of US Patent 4,662,826 to Nitta et al. (Nitta).
Regarding claim 10, Hinderks does not teach a positive displacement vacuum pump.  Nitta teaches such a pump (19) for providing vacuum.  Nitta teaches a compound pump generally, and particularly teaches that such a pump is advantageously able to provide high vacuum efficiently while being simple in construction (col. 4, ln. 18-24).  One of ordinary skill in the art to substitute a vacuum pump as taught by  Nitta for the vacuum pump of Krastchew in order to simply produce a high vacuum efficiently.
Regarding claim 11, Nitta teaches that the vacuum pump is driven by a shaft (24).  In the combination, as a driving source (i.e. the motor of Hinderks) already available, it would have been obvious to drive the vacuum pump with the shaft of the electric machine (8) of Hinderks.
Regarding claim 12, Nitta teaches gearing (61) for the vacuum pump.
Regarding claim 14, Nitta teaches a clutch (26).
Regarding claim 15, Nitta teaches that the drive shaft is connected to a power source, which, in the combination, would be the electric machine of Hinderks.
Regarding claim 16, Nitta teaches a pressure sensor (48) and a controller (44) configured to control the vacuum pump in response thereto.  Inasmuch as the vacuum to be generated within Hinderks is within the casing of the electrical machine, it would have been obvious to provide the pressure sensor thereto.
Regarding claim 17, Nitta teaches pressure responsive activation of the vacuum pump (col. 3, ln. 15-23).  It would have been obvious to apply this teaching to the casing of Hinderks in order to obtain the vacuum taught by Hinderks while minimizing energy usage.
Regarding claim 18, Nitta teaches varying the speed of the vacuum pump (at least between on and off) to maintain the pressure within the casing at the vacuum level.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinderks, Hackett, Krastchew, Sato, Nitta and Lugg as applied to claim 12 above, and further in view of US Patent 8,810,098 to Bright (Bright).
Regarding claim 13, the previously applied references do not teach the use of magnetic gearing.  Bright teaches the use of such gearing and that magnetic gears avoid noise and wear (col. 1, ln. 25-30).  Therefore it would have been obvious to one of ordinary skill in the art to provide magnetic gearing to drive the pump of Nitta in the engine of Hinderks in order to reduce noise and wear as taught by Bright.

Response to Arguments
Applicant’s arguments, see page 4, filed 20 April 2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously applied references and Lugg as set forth above.
With respect to intermittent operation, this limitation is taught by Lugg, as discussed above.
With respect to applicant’s argument that “likely” is tantamount to arguing inherency, the examiner disagrees.  As was discussed during the interview and noted in the summary, this finding was predicated on the field of endeavor of the Sato reference, which fact applicant has omitted in arguing that inherency is invoked.  The examiner notes that, as this is an obviousness rejection, only a preponderance of evidence is necessary to support a conclusion of obviousness, thus a likelihood that a particular limitation is taught is sufficient to establish obviousness.  Finally, as the Lugg is relied upon to teach the limitation at issue, the argument is effectively moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        5 May 2022